On December 13, 1996, the Court found that the defendant was in violation of the conditions of his suspended sentence for the offense of Theft, a Felony. It is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of six (6) years in the *11Montana State Prison at Deer Lodge, Montana. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from March 6, 1988, through April 4, 1988; from October 25, 1988, through December 21, 1988; and from October 7, 1996, through date of sentencing, December 2, 1996; for one hundred forty-five (145) days jail time which he has previously served.
DATED this 4th day of March, 1997.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
The defendant shall be sentenced to the Department of Corrections for six (6) years for the offense of Theft, a Felony. All conditions as stated in the December 2, 1996 judgment shall remain the same as imposed.
Reasons for the amendment are because of the length of time that the defendant has successfully served on probation and also that the defendant’s needs will be better served by the Department of Corrections.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Mark Timothy Kertson for representing himself in this matter.